Title: To Thomas Jefferson from Charles IV, 20 March 1808
From: Charles IV
To: Jefferson, Thomas


                  
                     Mis Grandes y buenos Amigos. 
                     De Aranjueza 20 de Marzo de 1808.
                  
                  Los achaques de que adolezco, no permitiendome soportar por mas tiempo el grave peso del Gobernio de estos Reynos, hé resuelto, despues de la mas seria deliberacion, abdicar la Corona en favor de mi muy amado Hijo Fernando, Principe de Asturias, para gozar en clima mas templado, la tranquilidad de la vida privada. Os comunico esta mi determinacion, añadiendoos que, estando bien persuadido de que mi caro Hijo Fernando se halla animado de los mismos sentimientos de afecto que Yo, acia Vuestra Republica, y que adoptará todos los medios posibles para cultivar la buena amistad que tan felizmente reina entre los dos Estados, espero le continuareis los mismos sentimientos de amistad de que me habeis dado tantas pruevas. 
                  Vuestro Buen Amigo.
                  
                     Carlos. S.
                  
               